   Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 1 of 14 PageID #: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE


LONE STAR TARGETED ADVERTISING, LLC,                      CASE NO.
                                 Plaintiff,
                                                          COMPLAINT FOR PATENT
       v.                                                 INFRINGEMENT

AMOBEE, INC.
                                Defendant.

                                                          JURY DEMAND



       Plaintiff Lone Star Targeted Advertising, LLC (“LSTA”), for its Complaint against
Amobee, Inc. (“Defendant” or “Amobee”), alleges as follows:
                                                  PARTIES
       1.        Plaintiff Lone Star Targeted Advertising, LLC (“LSTA”) is a limited liability
company organized under the laws of the State of Texas with its principal place of business in
Dallas, Texas.
       2.        On information and belief, Amobee, Inc. is a company organized under the laws
of Delaware.
                                      JURISDICTION AND VENUE
       3.        This is an action for patent infringement in violation of the Patent Act of the

United States, 35 U.S.C. §§ 1 et seq.
       4.        This Court has original and exclusive subject matter jurisdiction over the patent
infringement claims for relief under 28 U.S.C. §§ 1331 and 1338(a).
       5.        This Court has personal jurisdiction over Defendant because Defendant has
transacted and is transacting business in the District of Delaware that includes, but is not limited
to, the use of products and systems that practice the subject matter claimed in the patents
involved in this action.
   Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 2 of 14 PageID #: 2




       6.      Venue is proper in this district under 28 U.S.C. 1400(b) because on information
and belief, Defendant has committed acts of infringement within this District. In addition, the
Defendant is a registered corporation in the State of Delaware.
                                                    FACTS
       7.      On October 9, 2001, U.S. Patent No. 6,301,619, entitled “System and Method for
Providing Service of Sending Real Time Electronic Information to Selected Individual Viewers
of Transmitted Video or Computerized Signals” was duly and legally issued. A true and correct
copy of the ’619 Patent is attached hereto as Exhibit A. The ’619 Patent issued from application
Serial Number 09/260,035 filed March 2, 1999. The inventors assigned all right, title and
interest in the ’619 Patent to Oplus Technologies Ltd. Oplus Technologies Ltd. assigned its
entire right, title, and interest in ‘619 Patent to Lone Star Technological Innovations, LLC, who
then assigned its entire right, title, and interest in the ’619 Patent to LSTA. LSTA is the sole
owner of all rights, title, and interest in and to the ’619 Patent including the right to sue for and
collect past, present, and future damages and to seek and obtain injunctive or any other relief for
infringement of the ’619 Patent.
       8.      Claim 9 of the ’619 Patent states:


              A method for a sender sending real time electronic information to a viewer of
       transmitted video signals, the method comprising the steps of:

       (a) providing viewer attribute information related to the viewer;

       (b) receiving and storing said viewer attribute information by an electronic device,
       included with an in communication with a television belonging to the view, said viewer
       attribute information input into said electronic device by the viewer;

       (c) providing sender requested electronic information of the sender to be transmitted by
       request of the sender to the viewer, said sender requested electronic information of the
       sender is included with a non-viewer provided subset of said viewer attribute information
       related to the viewer;

       (d) providing a service center for communicating to a television station provider of the
   Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 3 of 14 PageID #: 3




       transmitted video signals encoding instructions to form encoded sender requested
       electronic information of the sender;

       (e) transmitting a compound video signal including said non-viewer provided subset of
       viewer attribute information and said encoded sender requested electronic information of
       the sender by said television station provider of the transmitted video signals to said
       electronic device included with and in communication with said television belonging to
       the viewer;


       (f) making a decision selected from the group consisting of accepting said encoded
       sender requested electronic information of the sender and not accepting said encoded
       sender requested electronic information of the sender by said electronic device included
       with and in communication with said television belonging to the viewer, whereby said
       decision by said electronic device accepting said encoded sender requested electronic
       information the sender is made by recognizing said non-viewer provided subset of said
       viewer attribute information;


       (g) decoding said encoded sender requested electronic information of the sender by said
       electronic device included with and in communication with said television belonging to
       the viewer to form decoded sender requested electronic information of the sender;


       (h) formatting said decoded sender requested electronic information of the sender by said
       electronic device included with and in communication with said television belonging to
       the viewer to form formatted decoded sender requested electronic information of the
       sender;

       (i) opening up of a subwindow within said television belonging to the viewer; and


       (j) displaying said formatted decoder sender requested electronic information of the
       sender within said subwindow within said television belonging to the viewer.

On information and belief, Amobee infringes Claim 9 of the ’619 Patent. Specifically,
       “On Amobee platform, advertisers can plan and forecast campaigns across
       Connected TV, linear TV, mobile and desktop, measure the audience exposure
       during a campaign, optimize the targeting and cross-channel allocation, and
       access pacing and reporting across the four screens.

       Amobee says that for the first time, ad buyers will be able to use the same
       analytics across linear TV and connected TV exposure, giving advertisers the
       ability to understand the impact of cross-screen buying and optimize campaigns in
       near real-time against Nielsen demographics for maximum reach and impact.
   Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 4 of 14 PageID #: 4




       ‘Nothing beats the ROI of TV for mass audience reach and driving brand
       awareness. But as consumers increasingly use video on demand and other
       streaming services, the industry has struggled to keep up with the fragmentation.
       Amobee, combined with Nielsen’s trusted, standard TV audiences, are bridging
       the gap between CTV and linear TV,’ said Philip Smolin, Chief Strategy Officer
       at Amobee. ‘This is the cross-screen solution the industry has been waiting for,
       and we’re thrilled to collaborate with Nielsen to bring it to market for the first
       time for both advertisers and broadcasters.’”

See https://ppc.land/amobee-integrates-nielsen-generated-demographics-across-connected-tv-
linear-tv-mobile-and-desktop/


       9.     Amobee’s system infringes each element of Claim 9 as follows:
                  a.      “providing viewer attributable information related to the viewer” –

Amobee utilizes viewer attribute information via advance audience analytics. In particular,

“[c]onsolidating TV, digital and social, Amobee allows advertisers to understand and influence

the consumer journey through the following Advanced TV and converged solutions” See

https://reprints.forrester.com/#/assets/2/1696/RES144017/reports.

       “Amobee, a global digital marketing technology company serving brands and agencies,

today announced it has completed the acquisition of assets from Videology—a leading software

provider for advanced TV and video advertising—advancing its connected TV and digital video

solutions with sophisticated data-driven linear TV planning tools, premium inventory

partnerships and activation opportunities for clients worldwide” See

https://www.amobee.com/newsroom/amobee-completes-acquisition-of-videology-expands-

advanced-tv-and-video-advertising-capabilities/.
   Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 5 of 14 PageID #: 5




                       b.      “receiving and storing said viewer attribute information by an
electronic device included with an in communication with a television belonging to the viewer,
said viewer attribute information input into said electronic device by the viewer” – In order for
Amobee to utilize its platform and analytical system, an electronic device of the viewer’s is in
communication with a TV in order to obtain “real-time” audience data and insights. For most
viewers, on information and belief, this will be a set top box that provides the real-time analytics
information to the “sender.” “Anyone in control of TV or cross-channel advertising budgets
needs a sophisticated understanding of how TV audiences behave. But they also need the most
accurate and reliable TV, CTV, and digital viewership data to identify which shows and
   Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 6 of 14 PageID #: 6




commercials consumers are watching on linear, connected, and digital channels (including
social) to better optimize against those audiences. Amobee understands which networks,
dayparts, and shows consumers are watching across all screens and can build complementary
digital targeting solutions through our TV Amplifier solution” See
https://www.amobee.com/blog/stop-overspending-on-tv-questions-to-ask-your-tv-amplification-
and-cross-screen-targeting-partners/.




                      c.      “providing sender requested electronic information of the sender to
be transmitted by request of the sender to the viewer, said sender requested electronic
information of the sender is included with a non-viewer provided subset of said viewer attribute
information related to the viewer” --   On information and belief, targeted advertisement based
on the campaign being run using Amobee’s platform meets this requirement, as the sender is
requesting the sending of information from sender to viewer based on viewer attributable
information.
   Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 7 of 14 PageID #: 7




                      d.      “providing a service center for communicating to a television
station provider of the transmitted video signals encoding instructions to form encoded sender
requested electronic information of the sender” -- Amobee’s platform is the service center that
interfaces in providing information of advertiser, content provider, and the viewer. “The
fragmentation of media and the rise of connected TV (CTV) are catalysts for the convergence of
TV and digital advertising. As the gateway to more precise audience targeting in premium TV
content, CTV empowers marketers to leverage data across today’s most watched screens where
the most coveted audiences spend their viewing time. A unified workflow — purpose-built to
support premium video and especially CTV — is critical to the smooth adoption and efficient
execution of campaigns that seek to holistically reach TV and digital audiences. ‘Amobee’s
best-in-class self-serve UI is the foundational cornerstone of our cross-channel advertising
   Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 8 of 14 PageID #: 8




platform,’ said Caity Noonan, VP, Product Marketing for Amobee. ‘We’re thrilled to empower
media teams everywhere with greater ease-of-use, increased control, including customizable
features, and improved transparency while expediting the learning curve to meet and exceed
campaign KPIs.’ The end-to-end UI increases the speed and optimization of overall campaign
monitoring with improved auditing and collaboration capabilities, and a new segment builder to
consolidate audience and demo discovery. (Coming soon, a single-view design and proprietary
Amobee Brand Intelligence analytics built directly into the platform for monitoring premium
video and CTV audiences and performance data insights.)” See
https://www.amobee.com/blog/the-key-to-tv-digital-convergence-a-unified-workflow-built-to-
support-ctv/.




                       e.      “transmitting a compound video signal including said non-viewer
provided subset of viewer attribute information and said encoded sender requested electronic
information of the sender by said television station provider of the transmitted video signals to
said electronic device included with and in communication with said television belonging to the
viewer.” -- This element is met as Amobee transmits and sends encoded information, e.g. video
to viewers including non-viewer provided information in order to deliver ads targeted to the
viewer, especially in regard to the Amobee’s platform’s ability to:
    Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 9 of 14 PageID #: 9




                       f.      “making a decision selected from the group consisting of
accepting said encoded sender requested electronic information of the sender and not accepting
said encoded sender requested electronic information of the sender by said electronic device
included with and in communication with said television belonging to the viewer, whereby said
decision by said electronic device accepting said encoded sender requested electronic
information the sender is made by recognizing said non-viewer provided subset of said viewer
attribute information” – On information and belief, inherently, the only logical next step for said
device is to determine whether to accept (for purposes of viewing/displaying) said sender
requested electronic information based on whether the transmitted subset of viewer attribute
information matches viewer attribute information on the device. The device determines whether
a given transmission is intended for it by checking if the transmission is tagged with attributes
matching its own local attributes.
        Per the standard process of OTT ad insertion: “Playback devices will read the top level
manifest and learn the available profiles. They will then decide on a profile, read its individual
manifest and start reading decoding the segments. If the network conditions change, the
playback device may switch to a higher or lower profile as needed. On a live stream, manifests
are frequently updated.” See https://www.tvtechnology.com/opinions/scte10435-and-beyond-a-
look-at-ad-insertion-in-an-ott-world.
  Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 10 of 14 PageID #: 10




                       g.      “decoding said encoded sender requested electronic information of
the sender by said electronic device included with and in communication with said television
belonging to the viewer to form decoded sender requested electronic information of the sender” –
On information and belief, encoded information is decoded in order for the information to be
displayed to the viewer.
                       h.      “formatting said decoded sender requested electronic information
of the sender by said electronic device included with and in communication with said television
belonging to the viewer to form formatted decoded sender requested electronic information of
the sender” – On information and belief, decoded information is necessarily formatted in an
appropriate manner consistent with the display requirements of the television with which it is in
communication.
                       i.      “opening up of a subwindow within said television belonging to
the viewer” – A television screen displays content. Within the television, on information and
belief, there are other windows, such as when choosing the menu which pops up. At least for
example, when dynamic brand insertion is utilized.
                       j.      “and, displaying said formatted decoder sender requested
electronic information of the sender within said subwindow within said television belonging to
the viewer” -- On information and belief, after accepting, decoding, and formatting sender

requested electronic information, the electronic device necessarily displays said sender requested
electronic information.
                                     FIRST CLAIM FOR RELIEF
                  Patent Infringement of the ’619 Patent (35 U.S.C. §§ 101, et seq.)
       10.     LSTA refers to and incorporates herein by reference paragraphs 1-9.
       12.     Defendant infringed, either directly or indirectly, at least Claim 9 of the ’619
Patent in this judicial district and the United States, through the services they provided as
outlined at www.makethunder.com and as described above.
  Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 11 of 14 PageID #: 11




       13.     Defendant, therefore, by the acts complained of herein, made, used, sold, or
offered for sale in the United States, including in the District of Delaware, products and/or
services embodying the patented method, and have in the past infringed the ’619 Patent, either
literally or under the doctrine of equivalents, pursuant to 35 U.S.C. §271(a).
       14.     To the extent that some elements of claim 9 were performed by a different party
than Amobee, Amobee participated in the infringement (as described above) and received a
benefit upon performance of the steps of the patented method. For example, Amobee provided
the software and technology that established viewer attribute information related to the viewer
that can be collected, and how that information was transmitted, received, stored and acted upon
in accordance with the patented method. Amobee received a benefit from such actions by the
customer and television station provider as it allowed targeted advertising to be displayed
through the top set box.
       15.     Upon information and belief, the acts described above concerning the use, offer
for sale, sale, operation, distribution, and/or installation of Amobee’s products and/or software
and those described below also constitute acts of induced and contributory infringement.
Customers and users used the infringing products and software to provide targeted ads.
       16.     To the extent that some elements of a claim were performed by a different party
than Amobee, Amobee, through its software and infringing products, participated in the

infringement (as described herein) and receives a benefit upon performance of steps of a patented
method. For example, Amobee provided the software and technology that established viewer
attribute information related to the viewer that can be collected, and how that information was
transmitted, received, stored and acted upon in accordance with the patented method. Amobee
received a benefit from such actions by the customer and television station provider as it allowed
targeted advertising to be displayed.
       17.     Upon information and belief, Amobee provided its customers and/or users of its
products and software instructions to use, load and operate in an infringing manner or to create
and use infringing products. Upon information and belief, Amobee further induced its customers
  Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 12 of 14 PageID #: 12




and/or users of Amobee’s platform to use its products (and accompanying software) by
providing subscriptions to Amobee’s platform. Further, Amobee had actively induced
infringement by its customers and/or users of Amobee’s products and software in this judicial
district. Upon information and belief, Amobee knowingly and specifically designed Amobee’s
platform in a manner that infringed the ’619 Patent. Upon information that belief, Amobee also
provides support services for claim 9 of the ’619 Patent. Amobee’s targeted advertising method
has no substantial non-infringing use. Amobee has acted with specific intent to induce or cause
infringement and to conduct acts of infringement as described herein within the jurisdiction and
elsewhere. Upon information and belief, Amobee continued to provide instructions since having
notice and actual knowledge of the ’619 Patent.
       18.     Upon information and belief, Amobee’s method has no substantial non-infringing
uses and is especially made and/or adapted so as to infringe the ’619 Patent. Amobee has acted
with specific intent to induce or cause infringement and to conduct acts of infringement as
described herein within this District and elsewhere.
       19.     Plaintiff has complied with the notice requirement of 35 U.S.C. § 287 and does
not currently make, use, sell offer for sale products or services embodying the ‘619 Patent.
       20.     Plaintiff reserves the right to modify its infringement theories as discovery
progresses in this case; it shall not be estopped for infringement contentions or claim

construction purposes by the infringement allegations that it provides with this Complaint. The
element-by-element analysis herein is intended to satisfy the notice requirements of Rule 8(a)(2)
of the Federal Rule of Civil Procedure and does not represent Plaintiff’s preliminary or final
infringement contentions or preliminary or final claim construction positions.
       21.     By reason of the acts of Amobee alleged herein, LSTA has suffered damage in an
amount to be proved at trial.
                                            JURY DEMAND
       LSTA demands a jury trial on all issues so triable.
  Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 13 of 14 PageID #: 13




                                     PRAYER FOR RELIEF
       WHEREFORE, LSTA prays for relief as follows:
       A.      Judgment that Defendant has directly infringed, and induced others to infringe,
the ’619 Patent either literally and/or under the doctrine of equivalents;
       B.      Judgment awarding LSTA general and/or specific damages, including a
reasonable royalty and/or lost profits, in amounts to be fixed by the Court in accordance with
proof, including enhanced and/or exemplary damages, as appropriate, as well as all of
Defendant’s profits or gains of any kind from their acts of patent infringement from six years
prior to the filing of the complaint until March 2, 2019;
       C.      Judgment awarding LSTA all of its costs, including its attorneys’ fees, incurred in
prosecuting this action, including, without limitation, pursuant to 35 U.S.C. § 285 and other
applicable law;
       D.      Judgment awarding LSTA pre-judgment and post-judgment interest; and
       E.      Judgment awarding LSTA such other and further relief as the Court may deem
just and proper.


Dated: March 11, 2021
Case 1:21-cv-00366-MN Document 1 Filed 03/11/21 Page 14 of 14 PageID #: 14




                                  Respectfully submitted,

                                  STAMOULIS & WEINBLATT LLC


                                  By: /s/ Stamatios Stamoulis
                                          Stamatios Stamoulis (No. 4606)
                                          800 N. West Street, Third Floor
                                          Wilmington, DE 19809
                                          (302) 999-1540
                                          stamoulis@swdelaw.com

                                         John A. Lee (pro hac vice pending)
                                         jlee@banishlaw.com
                                         Banie & Ishimoto LLP
                                         2100 Geng Road, Suite 210
                                         Palo Alto, CA 94303
                                         T: 650.241.2774
                                         F: 650.241.2770

                                         Attorneys for Plaintiff
                                         Lone Star Targeted Advertising, LLC
